DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Election/Restrictions
Applicant's election with traverse in the reply filed on March 7, 2022, is acknowledged.  The traversal is on the ground(s) that the European Patent Examiner did not require a species election.  This is not found persuasive because the U.S. (emphasis) Patent Office is not bound by whether or not a patent examiner in a foreign land (emphasis) choose to require a species election.  
Furthermore, Applicants allege that since they believe the search and examination of the full scope of claim 1 can be conducted without serious burden, then, the Examiner is bound by that determination.  The cite to MPEP 803 and the “serious search burden” is applicable only for 35 U.S.C. 121 practice, and not national stage (35 U.S.C. 371) practice.
Ultimately, Applicants’ traversal is moot as the Election of Species Requirement is withdrawn since the base claim 1 (upon which all other claims depend) is free of the prior art.
A prior art search for Applicants’ elected species and the Markush search extension of the full scope of genus Formula I of base claim 1 did not retrieve any prior art references.  See “SEARCH 6” in enclosed search notes.
Furthermore, a review of these “SEARCH 6” search results by inventor and assignee/owner names did not retrieve any double patent references.
Moreover, a review of PALM and PE2E SEARCH Databases by inventor and assignee/owner names did not retrieve any double patent references.  See “SEARCH 1” through “SEARCH 4” in enclosed search notes.
The Election of Species Requirement of January 6, 2022, is withdrawn, since the base claim 1 is free of the prior art.
All claims have been examined on the merits.
Current Status of 16/611,872
This Office Action is responsive to the amended claims of March 7, 2022.
Claims 1-16 have been examined on the merits.  Claim 1 is currently amended.  Claims 2-16 are previously presented.
Priority
Applicants identify the instant application, Serial #:  16/611,872, filed 11/08/2019, as a national stage entry of PCT/EP2018/061781, International Filing Date: 05/08/2018, which claims foreign priority to European Patent Office application #:  17170651.8 , filed 05/11/2017.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
The instant claims are supported by the European Patent office foreign priority application 17170651.8, filed 5/11/2017.
Therefore, the effective filing date of May 11, 2017, has been assigned to the instant application.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/08/2019, is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claim 3-4, 6, and 9 are objected to for not containing commas in between each illustrated compound and for not containing the article -- or -- in between the last two illustrated compounds.  Claim 5 is similarly objected to since it references claim 4 but does not remedy the rationale underpinning the objection against claim 4.  Please add commas and -- or -- as requested.
Claims 3-4, 6, and 9 are objected to for containing grainy/pixelated resolution for illustrated compounds.  Currently, it is difficult to discern the identity of substituents and ring (hetero-)atoms and points of attachment.  Claim 5 is similarly objected to since it references claim 4 but does not remedy the rationale underpinning the objection against claim 4.  Please enlarge these compounds with darker and non-pixelated resolutions to render moot this objection.
Claim 11 is objected to for the limitation “Ar B” (last row of page 24).  Don’t Applicants really intend -- ArB -- ?  This would match the “ArB” in the illustrations of claim 11.  Applicants should also correct “Ar 1” and “Ar 2” to -- Ar1 -- and --  Ar2 -- , respectively.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-6 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "(Ar1-1) and (Ar1-2)" on page 14.  There is insufficient antecedent basis for these limitations in the claim 1 or 4.
Neither "(Ar1-1)” nor “(Ar1-2)" appear in/have antecedent basis in base claim 1 or within claim 4.  As such, the metes and bounds of claim 4 is undefined (hence rendering claim 4 indefinite) since the artisan does not know where "(Ar1-1) and (Ar1-2)" appear/have antecedent basis within either claim 1 or claim 4.
Claim 5 is similarly rejected as it refers back to claim 4 but does not remedy the rationale underpinning the rejection of claim 4.
To render this rejection moot
Claim 6 recites the limitation "E1" and “E2” in various illustrated sub-genera, such as formulae (1-5a) and (1-6a) of page 16 (there are other occurrences, too, in claim 6).  There is insufficient antecedent basis for the limitations "E1" and “E2” in the base claim 1 or claim 6.
As drafted, various illustrations, such as formula (1-5a) and (1-6a) of page 16 have "E1" and “E2” in the illustrations.  However, there is no further definition of "E1" and “E2” in the claim 1 or claim 6 narrative.  As such, the metes and bounds of claim 6 are undefined (hence rendering claim 6 indefinite) since the artisan has no idea what these limitations stand for/the antecedent basis for "E1" and “E2”.
The artisan must further define "E1" and “E2” in the claim 6 narrative in order to render this rejection moot.

The term “preferably” in claim 9 (see seven lines into the claim 9 paragraph (page 22) disclosing the embodiments for RN and RC) is a relative term which renders the claim indefinite. The term “preferably” (embodiments for RN and RC on page 22) is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  As such, the metes and bounds of claim 9 are undefined (hence rendering claim 9 indefinite).
As drafted, claim 9 contains “preferably” seven lines into the claim 9 paragraph (page 22) disclosing the embodiments for RN and RC.  The artisan has no way of knowing what makes the limitation following “preferably” so preferable as the standard for “preferably” is not defined in the claims or Specification.

Conclusion
Claims 3 and 11 are objected to for incorrect notations (see “Claim Objections” section, above).
Claims 4-6 and 9 are not presently allowable as written.
Claims 1-2, 7-8, 10, and 12-16 are presently allowable as written.
There is no known prior art reference that either teaches or anticipates a genus formula I of instant claim 1.
The reference CURIEL (Curiel, David, et al.  “Indolocarbazole-Based Ligands for Ladder-Type Four-Coordinate Boron Complexes.”  Org. Lett. (2012), Vol. 14, No. 13, pp. 3360-3363, referenced in IDS of 11/08/2019), discloses the compound 3:  
    PNG
    media_image1.png
    415
    424
    media_image1.png
    Greyscale
 (page 3361), wherein Ar1 is heteroaryl pyridine; Ar2 is phenyl; and each ArB is phenyl.
However, CURIEL is a close art, and not a prior art reference, since the compound 3 does not have two adjacent “X” forming the formula X-1 according to base 
    PNG
    media_image2.png
    97
    70
    media_image2.png
    Greyscale
 is in place of formula X-1.  However, the 5-membered N-containing ring 
    PNG
    media_image2.png
    97
    70
    media_image2.png
    Greyscale
 is not structurally identical to formula X-1 of base claim 1 differing in (lack of) aromaticity and ring size (X-1 is a six-membered (hetero-)aromatic ring whereas 
    PNG
    media_image2.png
    97
    70
    media_image2.png
    Greyscale
 is a non-aromatic 5-membered ring).
Furthermore, there is no known rationale (and no known prior art reference providing said rationale) that would permit modifying the teachings of CURIEL to arrive at the invention of instant base claim 1.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN S KENYON whose telephone number is (571)270-1567. The examiner can normally be reached Monday-Friday 10a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOHN S KENYON/Primary Patent Examiner, Art Unit 1625